 1   STELLAR PACIFIC BUSINESS LAW PLLC
     Fara Daun
 2   Pro Hac Vice
     fara@stellarpacificlaw.com
 3   9505 19th Ave. SE, Ste. 109
     Everett, WA 98208
 4   Tel: (206) 794-7280
 5   GARMAN TURNER GORDON LLP
     DYLAN T. CICILIANO
 6   Nevada Bar No. 12348
     Email: dciciliano@gtg.legal
 7   650 White Drive, Suite 100
     Las Vegas, NV 89119
 8   Tel: (725) 777-3000
     Fax: (725) 777-3112
 9
     Attorneys for Plaintiffs Philip and Karen Wingen
10

11

12                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
13
     PHILIP WINGEN, et al.
14                                                     Case No. 2:15-cv-02043-JCM-(VCF)
                            Plaintiffs,
15

16   v.                                                    JOINT REQUEST FOR EXTENSION OF
                                                           TIME TO FILE THE JOINT PRE-TRIAL
17   VENTRUM ENERGY CORP., et al.                                        ORDER
                                                                      (First Request)
18                          Defendants.                                AND ORDER

19    JOINT REQUEST FOR EXTENION OF TIME TO FILE JOINT PRE-TRIAL ORDER
                                (First Request)
20
            WHEREAS the Discovery Plan and Scheduling Order in this matter (ECF No. 134)
21
     requires the parties to file a Joint Pretrial Order within “30 days after the decision of the
22
     dispositive motions or until further order of the Court” (Id. at 2:2-3); and
23
            WHEREAS Defendants Fossil Energy, Inc.; West Salt Creek, Inc.; Montgomery George,
24
     Paul Grady, William Sturdevant, and Tari Vickery (“Fossil Defendants”) by and through their
25
     attorney Nikola Skrinjaric, Esq., filed a Motion for Summary Judgment on May 2, 2018, which


                                                       1
 1   Plaintiffs opposed and to which Opposition the Fossil Defendants Replied on June 7, 2018; and

 2           WHEREAS the Court entered its decision in the Fossil Defendants’ Motion for Summary

 3   Judgment on November 16, 2018; making the due date for the Joint Pretrial Order December 17,

 4   2018;

 5           WHEREAS, Counsel for the Fossil Defendants, Nikola Skinjaric is unavailable and will

 6   be out of the country until December 10. 2018 which plans were made before the filing of the

 7   Court’s decision on November 16, 2018; and

 8           WHEREAS, Counsel pro hac vice for the Plaintiffs is getting married December 9, 2018

 9   and will be unavailable the week of December 10-14, 2018 and the plans for the wedding were

10   set before the filing of the Court’s decision on November 16, 2018; and

11           WHEREAS, all other parties have either been dismissed or are subject to a clerk’s default

12   and no other party will be participating in crafting the Joint Pretrial Order;

13           NOW THEREFORE, Plaintiffs and the Fossil Defendants, by and through their counsels,

14   jointly request that the Court extend the deadline for filing the Joint Pretrial Order until January3,

15   2019.

16           Dated this 26th day of November, 2018.

17      /s/ Fara Daun                                        /s/ Nikola Skrinjaric
18      STELLAR PACIFIC BUSINESS LAW                         Nevada Bar No. 3605
        PLLC                                                 8430 W. Lake Mead Blvd., Ste. 100
19      Fara Daun, Pro Hac Vice                              Las Vegas, Nevada 89128
        9505 19th Ave. SE, Suite 109                         Tel: (702) 576-9811
20      Everett, WA 98208                                    Fax: (702) 589-9587
        Tel: (206) 794-7280                                  ns@nvlaw.biz
21      Email: fara@stellarpacificlaw.com
                                                             Attorney for Defendants, Paul Grady,
22      Dylan T. Ciciliano
                                                             Montgomery George, Fossil Energy, Inc.,
        GARMAN TURNER GORDON LLP
        Nevada Bar No. 12348                                 West Salt Creek, Inc., William Sturdevant,
23                                                           and Tari Vickery
        Email: dciciliano@gtg.legal
24      650 White Drive, Suite 100
        Las Vegas, NV 89119
25      Tel: (725) 777-3000
        Fax: (725) 777-3112


                                                       2
 1      Attorneys for Plaintiffs Phillip and Karen
        Wingen
 2

 3                                                 ORDER

 4

 5          It is hereby ordered that the time for the Parties to file the Joint Pre-Trial Order shall be

 6   extended up to and including January 3, 2019.

 7   Dated this 27th day of November, 2018.

 8

 9

10                                                     UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                       3
 1                                  CERTIFICATE OF SERVICE

 2   I certify on this 26rd day of November, 2018, I caused a copy of this Joint Request For Extension

 3   Of Time To File Joint Pretrial Order and Order to be served via ECF on all counsel of record.

 4          I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE

 5   BEST OF MY KNOWLEDGE AND BELIEF, AND THAT I UNDERSTAND IT IS

 6   MADE FOR USE AS EVIDENCE IN COURT AND IS SUBJECT TO PENALTY FOR

 7   PERJURY.

 8          Executed this 26th day of November, 2018, in Lynnwood, Washington.

 9                                               STELLAR PACIFIC BUSINESS LAW PLLC

10

11                                               By /s/ Fara Daun
12                                               Fara Daun, Pro Hac Vice
                                                 Email: fara@stellarpacificlaw.com
13                                               202 164th St. SW, # 215
                                                 Lynnwood, WA 98087
14                                               Tel: (206) 794-7280
15                                               Of Attorneys for Plaintiffs Phillip and Karen
                                                 Wingen
16

17

18

19

20

21

22

23

24

25



                                                    4
